         Case 3:16-cv-00538-VLB Document 128 Filed 12/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 CHRISTOPHER DISTASIO, on behalf of
 himself and others similarly situated,

                        Plaintiff,
                                                      Case No. 3:16-cv-00538-DJS
        v.

 EDIBLE ARRANGEMENTS, LLC,

                        Defendant.


            JOINT MOTION FOR EXTENSION OF TIME OF ALL DEADLINES

       Pursuant to Fed. R. Civ. P. 6(b) and Local Rule 7(b), Plaintiff Christopher DiStasio

(“Plaintiff”) and Defendant Edible Arrangements, LLC (“Edible”), by and through undersigned

counsel, move this Court for a 6 (six)-month extension of all pending deadlines in the Court’s

current scheduling order. Dkt. 111. In support, the parties state as follows:

       1.      Edible filed its pending Motions for Judgment on the Pleadings, or alternatively to

Transfer, or alternatively to Stay (Dkts. 112, 113, 114) on August 17, 2020 (the “Motions”).

       2.      Although briefing is now closed on the Motions, the parties subsequently filed

Notices of Supplemental Authority (Dkts. 125-127) to bring to this Court’s attention recent district

court opinions reviewing arguments identical or similar to the arguments Edible made in its Motion

for Judgment on the Pleadings.

       3.      Moreover, two key members of Edible’s legal team will be on unavoidable medical

leave in early 2021.

       4.      In light of this Court’s forthcoming rulings on Edible’s pending Motions and the

medical leave issues referenced above, the parties respectfully request an extension of six (6)




                                                 1
         Case 3:16-cv-00538-VLB Document 128 Filed 12/29/20 Page 2 of 3




months of all pending deadlines in this Court’s current scheduling order. Dkt. 111. This request

is not designed to delay the case unnecessarily, but for the good cause of facilitating time to

complete discovery in an orderly and cost-effective manner after the Court’s rulings on Edible’s

pending Motions and to accommodate any delay caused by the above-referenced team members’

medical leave.

       5.        If granted, the parties’ requested extension would result in the following schedule:

                 a.     All discovery, including but not limited to class discovery, depositions and

                        reports of experts, shall be completed by August 4, 2021.

                 b.     Class Certification motions shall be filed by August 18, 2021 and

                        objections to class certification motions shall be filed by September 15,

                        2021.

                 c.     Dispositive motions shall be filed by November 3, 2021 and if no

                        dispositive motion is filed, the parties shall file their joint trial memorandum

                        by November 3, 2021.

                 d.     This case shall be trial ready December 1, 2021.

       6.        Counsel for the parties have conferred and both parties join this Motion.

       7.        This is the parties’ first time seeking an extension of the deadlines set forth in the

Court’s current scheduling order. Dkt. 111.

       For these reasons, the parties respectfully request that the Court grant them an extension of

6 (six) months on all remaining deadlines in the Court’s current scheduling order.

Dated: December 28, 2020.
 /s/ Stephen Taylor                                    /s/ Jessica D. Gallegos
 Stephen Taylor                                        Ryan D. Watstein (admitted pro hac vice)
 Sergei Lemberg                                        Jessica D. Gallegos (admitted pro hac vice)
 LEMBERG LAW, LLC                                      KABAT CHAPMAN & OZMER LLP


                                                   2
         Case 3:16-cv-00538-VLB Document 128 Filed 12/29/20 Page 3 of 3




 43 Danbury Road                                      171 17th Street, NW
 Wilton, CT 06897                                     Suite 1550
 Telephone: (203) 653-2250                            Atlanta, GA 30363
 Facsimile: (203) 653-3424                            T: (404) 400-7300
                                                      F: (404) 400-7333
 Attorneys for Plaintiff                              rwatstein@kcozlaw.com
                                                      jgallegos@kcozlaw.com

                                                      and

                                                      Hugh F. Keefe
                                                      Marisa A. Bellair
                                                      Garrett A. Denniston
                                                      LYNCH, TRAUB, KEEFE & ERRANTE
                                                      52 Trumbull Street
                                                      P.O. Box 1612
                                                      New Haven, CT 06506
                                                      T: (203) 782-0275
                                                      F: (203) 782-0278
                                                      hkeefe@ltke.com
                                                      gdenniston@ltke.com
                                                      mbellair@ltke.com

                                                      Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

       I certify that today I filed the foregoing using the Court’s CM/ECF system, which will

automatically send a notice of electronic filing to all counsel of record.

                                                        /s/ Jessica D. Gallegos
                                                        Jessica D. Gallegos




                                                  3
